Title: To Thomas Jefferson from John Page, 2 March 1803
From: Page, John
To: Jefferson, Thomas


          
            Sir,
            Richmond March 2d. 1803.
          
          I received last night your letter of February 1803, to the Governor of Virginia, written in compliance with a request of the House of Representatives of the United States, that you should urge on the Executive of each state the importance and indispensible necessity of vigorous exertions on the part of the State governments to carry into effect the militia System adopted by the national Legislature, and I hasten to assure you, that I intirely accord in opinion with the House of representatives respecting the importance and necessity of the exertions they require, and with you, that none but an armed nation can dispense with a standing Army; and that nothing shall be wanting on my part, as far as the powers vested in me will permit, to render the militia a sure and permanent bulwark of national defence.
          I have given orders, which, as soon as they can be executed, will enable me to transmit to you the return which you require of the militia, and of the arms and accoutrements of this state, and of the several counties or other geographical divisions of it. 
          Accept Sir, assurances of my high respect.
          
            John Page
          
        